The defendant is a common motor carrier of passengers, operating motor buses within the state, under the provisions of ch. 194, Stats.  On November 6, 1947, it applied to the public service commission for a certificate authorizing such operation.  Hearing was held on the application on December 5th and 6th, 1947.  At the close of the hearing counsel for appellant requested opportunity to file briefs, and the examiner allowed fifteen days after the mailing of the transcript of the *Page 328 
hearing for the filing of briefs, and ten days thereafter for the filing of reply brief.  The transcript was mailed to the parties on January 8, 1948, which made January 23, 1948, the due date for the briefs, but no briefs were filed nor was any oral argument made by any of the parties after the close of the hearing.  Sixty days after December 11th, the day on which the hearing closed, expired on February 9, 1948.  The commission made no decision, findings, or determination in the matter until March 23, 1948, when it entered an order purporting to deny the defendant's application for license.  This action was begun, and the defendant was charged with operating motor vehicles as a common carrier of passengers without a certificate of convenience and necessity, contrary to sec.194.23 (1), Stats.  Notice of action was served September 23, 1948.  The trial court found the defendant guilty and judgment was entered against the defendant on September 25, 1948, from which the defendant appeals.
The question for decision requires a construction of sec. 194.14 (3), Stats., which is as follows:
"The commission shall make its finding and issue its order on any such application within sixty days after submission of all evidence and argument which may be offered or submitted upon behalf of any party to such case.  If the commission shall fail to make its finding and issue its order within the time herein prescribed, a grant of the certificate, license or amendment thereto shall thereupon issue by operation of law."
Sec. 194.23 (4), Stats., was created by ch. 488, Laws of 1933, and reads as follows: *Page 329 
"The commission shall make its finding and issue its order on any application within sixty days after completion of the hearing on said petition.  In the event of the failure to so make its finding and issue its order, said petition shall be deemed to be granted . . . ."
By subsequent revisions and without substantial change, this section became sec. 194.23 (4), Stats. 1943.
On May 25, 1943, an action was begun in the circuit court for Dane county by Gateway City Transfer Co. v. Public ServiceComm., reported in 245 Wis. 304, 14 N.W.2d 6, the determination of which depended upon the interpretation to be placed on sec. 194.23 (4), Stats.  In that case the court held that where the commission failed to issue its order within sixty days after completion of the hearing, that is, conclusion the taking of the evidence, the application was granted by law.  The court further held that the commission had no jurisdiction thereafter to issue an order denying the petition.  It was also held that the courts could not review the granting of the application because it was a legislative and not a judicial act.
Following the decision of the court in 1943, and apparently because of it, the section was amended by ch. 557, Laws of 1945, to read as follows:
"The commission shall make its finding and issue its order on any application within ninety days after completion of the hearing on said petition, except in cases where the applicant has in writing or orally at the time of hearing agreed to a further extension of time."
Under the 1945 amendment an applicant could no longer receive a license by operation of law.  That act also extended the time within which the commission was required to act from sixty to ninety days.
By ch. 448, Laws of 1947, sec. 194.23 (4), Stats. 1945, was repealed.  However, it was re-enacted as sec. 194.14 (3) set out above. *Page 330 
By the enactment of sub. (3) the time limit was restored to sixty days as in the original act, but did not begin to run until sixty days after the submission of all evidence and argument which may be offered or submitted on behalf of any party to such issue.
In this case it is undisputed that all the evidence had been received and that no argument had been offered or submitted upon behalf of any party to such case after the close of the hearing.
Under the plain language of the statute, no briefs or argument having been submitted, the sixty days began to run at the time the hearing was closed, and the commission having failed to act within sixty days from that time the defendant's application was granted by operation of law.
The fact that the commission has a rule permitting parties file briefs within fifteen days after mailing of transcript does not amend the statute which provides that the commission shall act "within sixty days after submission of all evidence and argument which may be offered."  No argument or briefs were offered in this case after the close of the evidence.  Therefore the sixty days began to run at the time the evidence closed.
It was clearly the intent of the legislature to shorten the time within which the commission should act by providing that it should act within sixty days instead of within ninety.  Under the construction contended for by the plaintiff, the commission may fix a time within which arguments may be presented to suit its pleasure, extend such time, and so prevent the granting of a petition by operation of law as long as it pleases, so that from a practical standpoint, the statute operates the same as it did under the amendment of sec. 194.23 (4) by ch. 557, Laws of 1945.  That construction defeats the purpose of sub. (3) as created by ch. 448, Laws of 1947.
By the Court. — The judgment appealed from is reversed and the cause remanded to the trial court with directions to dismiss the plaintiff's complaint. *Page 331